      Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


     TANYA GERSH,                                    CV 17-50-M-DLC-KLD

                           Plaintiff,
                                                      ORDER
     vs.

     ANDREW ANGLIN, publisher of
     the Daily Stormer,

                           Defendant.

           This matter comes before the Court on Plaintiff Tanya Gersh’s motion to

compel Defendant Andrew Anglin to respond to her post-judgment discovery

requests pursuant to Rules 26, 33, 34, 37, and 69 of the Federal Rules of Civil

Procedure. (Doc. 228). Gersh also seeks reasonable expenses, including attorney’s

fees, under Fed. R. Civ. P. 37(a), and sanctions under Rule 37(b). Subject to the

modifications outlined in the discussion section, the motion is granted for the

reasons set forth below.

I.         Background

           Gersh filed this action on April 18, 2017, alleging that Anglin had engaged

in an online anti-Semitic harassment and intimidiation campaign against her and

her family through his neo-Nazi website, the Daily Stormer. Gersh alleged state

law claims against Anglin for invasion of privacy, intentional infliction of

                                             1
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 2 of 15



emotional distress, violations of Montana’s Anti-Intimidation Act, and punitive

damages. (Doc. 1). On August 8, 2019, the Court entered a default judgment

against Anglin and in favor of Gersh for compensatory damages in the amount of

$4,042,438 and punitive damages in the amount of $10,000,000. The Court also

granted injunctive relief, directing Anglin to permanently remove from his website

the offensive content that was the subject of Gersh’s lawsuit. (Docs. 214, 215).

      In response to a demand letter sent on May 27, 2020, Anglin complied with

the injunctive portion of the judgment. (Doc. 220 at ¶ 9). As of August 21, 2020,

however, Anglin still had not paid any money damages. (Doc. 220 at ¶ 9). In early

September 2020, Gersh served Anglin at his last known mailing and email

addresses with a set of post-judgment discovery requests in an effort to obtain

information necessary to aid in execution of the monetary portion of the default

judgment. (Doc. 229-1; 229-2; 229-3; 229-4). These discovery requests, titled

“Plaintiff’s Second Set of Interrogatories” and “Plaintiff’s Second Request for

Production of Documents,” primarily seek information concerning Anglin’s

financial assets. (Docs. 229-1; 229-2).

      Anglin did not answer, acknowledge, or otherwise respond to the discovery

requests within the thirty-day deadline set forth in Rules 33 and 34 of the Federal

Rules of Civil Procedure. (Doc. 229 at 6). On November 30, 2020, Gersh’s counsel

sent Anglin a meet and confer letter to Anglin’s last known mailing and email

                                          2
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 3 of 15



addresses, advising him that if he did not respond within ten days, they would file a

motion to compel. (Doc. 229-11). Anglin did not respond, and on December 11,

2020, Gersh filed the pending motion to compel him to respond to her post-

judgment discovery requests.

       This is not the first discovery-related issue requiring judicial intervenation

in this case. As detailed in the lengthy docket and the Court’s many orders, this

case was complicated from the outset by Anglin’s failure to comply with his

discovery obligations and otherwise cooperate in the pretrial litigation process. In

June 2018, while Anglin was still represented by counsel, Gersh served her first set

of discovery requests, consisting of several interrogatories and requests for

production. (Docs. 113-1; 124-1). Anglin’s initial discovery responses consisted

entirely of objections, and the Court granted his request for an extension of time to

provide substantative reponses. (Doc. 101, 103). After Anglin served his

supplemental responses, the parties unsuccessfuly met and conferred in the months

that followed regarding the sufficiency of those responses. Gersh subsequently

filed motions to compel Anglin to provide complete responses to the

interrogatories and requests for production contained in her first set of discovery

requests. (Docs. 112; 123).

      On January 18, 2019, the Court in large part granted Gersh’s motion to

compel complete interrogatory responses, finding that subject to certain

                                          3
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 4 of 15



modifications her interrogatories were relevant and proportional to the needs of the

case.1 (Doc. 131). One of those interrogatories requested information about “all

bank and/or crypto-currency accounts” used by Anglin or to which he had access.

(Doc. 131 at 26). Because Gersh alleged malice and asserted a claim for punitive

damages, the Court found that some pre-judgment asset discovery was appropriate.

The Court directed Anglin to “provide a current financial statement allowing for

preliminary evaluation of his net worth, as well as the name and location of any

institution where he ha[d] maintained an account” since January 1, 2016. (Doc. 131

at 28). Of particular relevance here, the Court stated that “[i]f Gersh ultimately

obtains a judgment for punitive damages, she may seek additional discovery as

necessary for purposes of enforcing that judgment.” (Doc. 131 at 28).

      At a telephonic status conference on April 22, 2019, defense counsel stated

that Anglin had expressed his intent not to appear for his upcoming deposition, and

advised the Court that they intended to withdraw from representation. (Doc. 182).

The Court issued an order cautioning Anglin that if he did not appear for his



1The Court did not address Gersh’s motion to compel responses to her first
requests for production at that time. (Doc. 131 at 1 n. 1). On March 14 and 15,
2019, the Court held a hearing on multiple discovery motions, including Gersh’s
motion to compel responses to her requests for production. (Doc. 152, 154). On
March 29, 2019, Gersh renewed her motion to compel with respect to those issues
that were not resolved at the hearing. (Docs. 160, 169). Gersh’s motion was
ultimately denied as moot after the Clerk of Court’s entry of default on April 30,
2019. (Doc. 187).
                                          4
      Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 5 of 15



properly noticed deposition, the Court would enter default against him. (Doc. 182).

On April 30, 2019, Anglin failed to appear to appear for his deposition and the

Court directed the Clerk of Court to enter Anglin’s default. (See Docs. 185, 186,

188). The Court subsequently allowed Anglin’s counsel to withdraw from the case

(Doc. 196), and on August 8, 2019, the Court entered default judgment against

Anglin for compensatory and punitive damages in the total amount of $14,042,438.

(Docs. 214, 215).

       More than a year has since passed, during which time Anglin has not paid

any amount of the monetary judgment entered against him. (Doc. 228 at 3). On

December 11, 2020, Gersh filed the pending motion to compel Anglin to respond

to her post-judgment discovery requests, and mailed the motion via Federal

Express to Anglin at all of his last known mailing addresses. (Doc. 229 at 23).

Anglin has not responded to Gersh’s motion, which is ripe for ruling.

II.    Legal Standards

       Post-judgment discovery is governed by Federal Rule of Civil Procedure 69,

which provides, in relevant part, that “[i]n aid of the judgment or execution, the

judgment creditor … may obtain discovery from any person – including the

judgment debtor – as provided in these rules or by the state where the court is

located.” Fed. R. Civ. P. 69(a)(2). Under Federal Rules of Civil Procedure 26, 33,

and 34, a party may propound interrogatories or requests for the production of

                                          5
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 6 of 15



documents and electronically stored information on any nonprivilged matter that is

relevant to any party’s claim or defense, and proportional to the needs of the case.

Fed. R. Civ. P. 26(b)(1), 33(a)(2), 34(a).

      “Generally, the scope of post-judgment discovery is broad.” Ryan Inv. Corp.

v. Pedregal de Cabo San Lucas, 2009 WL 5114077, at *1 (N.D. Cal. Dec. 18,

2009). One purpose of post-judgment “discovery is ‘to identify assets that can be

used to satisfy a judgment.’” Ryan, 2009 WL 5114077, at 1 (quoting 1ST Tech..,

LLC v. Rational Enters. Ltd, 2007 WL 5596692, at *4 (D. Nev. Nov. 13, 2007)).

“Another purpose is ‘to discover concealed or fraudulently transferred assets’.”

Ryan, 2009 WL 114077, at *1 (quoting Fid. Nat’l fin., Inc. v Friedman, 2007 WL

446134, at *2 (D. Ariz. Feb. 7, 2007)).

      The rules governing discovery in post-judgment “proceedings ‘are quite

permissive.’” Twin Falls NSC, LLC v. Southern Idaho Ambulatory Surgery, 2020

WL 55523384, at *10 (D. Idaho Sept. 14, 2020) (quoting Republic of Argentina v.

NML Capital, Ltd., 573 U.S. 134, 138 (2014)) . A “judgment creditor must be

given the freedom to make a broad inquiry to discover hidden or concealed assets

of the judgment debtor.” Twin Falls NSC, 2020 WL 55523384, at *10 (quoting

Textron Fin. Corp. v. Gallegos, 2016 WL 4077505, at *3 (S.D. Cal. Aug. 1,

2016)). “Even though Rule 69 discovery may resemble the proverbial fishing

expedition, a judgment creditor is entitled to fish for assets of the judgment

                                             6
       Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 7 of 15



debtor.” Twin Falls NSC, 2020 WL 55523384, at *10 (quoting Textron, 2016 WL

4077505, at *3) (emphasis in original). In addition, there is presumption “in favor

of full discovery of any matters arguably related to the judgment creditor’s efforts

to trace the debtor’s assets and otherwise enforce its judgment.” Twin Falls SC,

2020 WL 55523384 at *10 (quotation marks and internal brackets omitted).

        Federal Rule of Civil Procedure 37 governs the failure to respond to

discovery requests, including post-judgment discovery requests. See e.g. Twin

Falls NSC, 2020 WL 5523384, at *10, 20 (granting motion to compel post-

judgment discovery); Bd. of Trustees of the Sign, Pictorial, and Display Industrye

Welfare Fund v. PS Servs. Co., LLC, 2018 WL 6990411, at *2-3 (N.D. Cal. Dec.

21, 2018) (same). If a party fails to appropriately respond to discovery requests, the

party seeking discovery may move for a court order “compelling the opposing

party to fulfill its discovery obligations.” Carlson v. FedEx Ground Package

Sys.,Inc., 2012 WL 4760889, at *1 (D. Mont. Sept. 12, 2012); Fed. R. Civ. P.

37(a)(3)(B)(iii)(iv). A judgment debtor who fails to timely respond or object to

post-judgment discovery waives all objections. See Okada v. Whitehead, 2020 WL

2078244, at *2 (C.D. Cal. Feb. 11, 2020); U.S. v. Provost, 2013 WL 1800200, at

*2 (E.D. Cal. Apr. 29, 2013).

III.    Discussion




                                          7
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 8 of 15



      Before turning to the merits of Gersh’s motion to compel, the Court

addresses a threshold procedural issue relating to service, which is raised by the

fact that Anglin is no longer represented by counsel. Anglin effectively ceased

participating in this litigation after his counsel withdrew in April 2019, and he did

not appear at the hearing on Gersh’s motion for default judgment on July 11, 2019.

There is no physical mailing address, email address, or any other contact

information for Anglin on file with the Court. As has been the case through the

entirety of these proceedings, it appears that Anglin’s current whereabouts are

unknown.

       Rule 5 of the Federal Rules of Civil Procedure, governs service of pleadings

and other papers, including motions and discovery requests. See Davis v.

Electronic Arts.Inc., 2017 WLL 8948082 at *1 (N.D. Cal. Sept. 2017) (applying

Rule 5’s service requirements to discovery requests). It provides that service can be

accomplished by various means, including by electronic means, such as e-mail,

provideded the person to be served has consented in writing. Fed. R. Civ. P.

5(b)(2)(E). Rule 5 also permits service by “mailing [the pleading] to the person’s

last known address – in which event service is complete upon mailing.” Fed. R.

Civ. P. 5(b)(2)(C).

      On September 3, 2020, Gersh attempted to serve her post-judgment

discovery requests on Anglin via Federal Express at six Ohio addresses previously

                                          8
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 9 of 15



known to belong to Anglin. Three sets of the discovery requests sent by Federal

Express were returned as undeliverable and one set was refused, but two were

successfully delivered to physical addresses in Ohio. (Doc. 229-3). On September

4, 2020, Gersh also attempted to serve Anglin by sending her discovery requests

via email to four email addresses previously known to belong to Anglin. One set of

the emailed discovery requests was returned as underliverable, but the other three

were delivered. (Doc. 229-4).

      The Court recogizes service by email without written consent of the person

served is not sufficient satisfy Rule 5(b). However, the Court takes the Federal

Express receipts submitted by as sufficient proof that she served Anglin with her

post-judgment discovery requests this motion to compel. Accordingly, the Court

turns to the merits of Gersh’s motion.

      A.     Interrogatories

      Gersh’s post-judgment discovery requests contain sixteen interrogatories

seeking information on Anglin’s current whereabouts, contact information, and

assets, including information on the operation of his website, the Daily Stormer.

(Doc. 229-1).

      Interrogatories 1 and 2 request information about Anglin’s whereabouts and

his contact information. Because this information would undoubtedly aid in Gersh




                                         9
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 10 of 15



in collecting on and executing the judgment, the Court finds these interrogatories

are permissible post-judgment discovery requests.

      Interrogatories 6, 7, and 14 request information about the operation of the

Daily Stormer website, including, for example, the website’s ownership and

management structure and the identity of persons responsible for receiving,

processing, or transferring donations. (Doc. 229-1 at 10-11). The Court finds the

information sought in these interrogatories is sufficiently related to Gresh’s efforts

to identify and trace Anglin’s assets so as to constitute permissible post-judgment

discovery.

      Gersh’s remaining interrogatories, Interrogatories 3-5, 8-13, and 15-16,

request information about Anglin’s assets, which Gersh has defined as

      any resource with economic value that an indiviudal or business entity owns
      in whole or in part, directly or indirectly, or controls with the expectation
      that it will provide a future benefit, or any property owned in whole or in
      part, directly or indirectly, by a Person or business entity regarded as having
      value, available to meet debts, commitments, or legacies, or able to generate
      cash flow, reduce expenses, or improve sales.

      (Doc. 229-1 at 3).

The information requested in Gersh’s remaining interrogatories falls squarely

within this definition. For example, Gersh seeks details about Anglin’s

employment income, financial transactions, debts, donations made to or in support

of the Daily Stormer, and intellectual property ownership. (Doc. 229-1). Because


                                          10
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 11 of 15



these interrogatories seek information about Anglin’s assets and would aid Gersh

in the execution of the judgment, they are permissible post-judgment discovery.

      While Anglin has waived any objections to Gersh’s post-judgment discovery

requests by failing to respond, the Court nevertheless addresses the reasonableness

of the time period targeted by these requests for purposes of maintining

consistency with its ruling on Gersh’s first motion to compel. (Doc. 131, at 13,

27). See Fed. R. Civ. P. 26(b)(2)(C)(iii) (the court has an obligation “[o]n motion

or on its own” to “limit the frequency or extent of discovery otherwise allowed by

thsee rules…”). Gersh’s post-judgment interrogatories define the “relevant period”

to include “the time period beginning on January 1, 2014 through the present

date.” 2 (Doc. 229-1 at 5). In their text, some of the interrogatories seek information

about the “relevant period”(Doc. 229-1 at 10-13).

      In its order on Gersh’s first motion to compel, the Court limited the

applicable time period for purposes of “pre-judgment asset discovery” to the period

from January 1, 2016 to the date of its order. 3 (Doc. 131 at 26-27). Consistent with



2Gersh’s post-judgment requests for production contain the same definition. (Doc.
229-2 at 6).

3The Court selected November 1, 2016 as the beginning of the relevant period
because the first Daily Stormer article leading to the online campaign of
harassment that was the subject of this lawsuit was posted on December 16, 2016.
(Doc. 131 at 13).

                                          11
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 12 of 15



its prior holding, the Court finds it is equally appropriate to limit Gersh’s post-

judgment asset discovery requests to the “relevant period”beginning on November

1, 2016, thereby ensuring that the discovery is both relevant for purposes

determining the current state of Anglin’s assets, and proportional to the needs of

the case. 4

       B.     Requests for Production

       Gersh’s post-judgment discovery requests contain nineteen requests for

production seeking documents showing Anglin’s income, expenses, assets, debts,

and any communciations Anglin had about those matters. (Doc. 229-2). These

requests seek production of documents from Anglin’s bank accounts, securities,

crytpocurrency holdings, domain name holdings, intellectual property assets, and

other ownship interests held by Anglin. (Doc. 229-2). The Court finds these are

permissible post-judgment discovery requests because the information sought is

related to Gersh’s efforts to identify Anglin’s assets and otherwise enforce the

judgment entered in this case.

       Gersh’s requests for production similarly define the “relevant period” to

include “the time period beginning on January 1, 2014 through the present date.



4Two interrogatories seek information from the period beginning on June 8, 2018,
which is the day after Anglin was served with Gersh’s First Set of Interrogtoeis.
(Doc. 131 at 8). This time period is appropriate, and need not be modified.

                                          12
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 13 of 15



(Doc. 229-2 at 6). To the extent the requests for production target the “relevant

period,” that period is also modified to begin on November 1, 2016.

      C.       Rule 37 Sanctions

      Gersh seeks an awared of reasonable expenses pursuant to Federal Rule of

Civil Procedure 37(a)(5)(A). Where, as here, the court grants a Rule 37 motion to

compel, it “must, after giving an opportunity to be heard, require the party

…whose conducted necessitated the motion to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). The court must not order this payment, however, if the moving party

filed the motion before attempting in good faith to obtain discovery without court

intervention; the opposing party’s nondislclosure or response was substantially

justified; or other circumstances make an award of expenses unjust. Fed. R. Civ. P.

37(a)(5)(A).

      Here, the record reflects that Gersh attempted in good faith to obtain the

discvoery without court intervention, as evidenced by the meet and confer letter

dated November 30, 2020. There is no indication that Anglin’s failure to respond

was substantially justified, and the Court is not aware of any circumstances making

an award of expenses unjust.

      Gersh also requests unspecified sanctions under Rule 37(b), which provides

that “if a party… fails to obey an order to provide or permit discovery…, the court

                                         13
      Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 14 of 15



where the action is pending may issue further just orders.” Fed. R. Civ. P. 37(b).

Gersh argues sanctions are warranted under Rule 37(b) based on Anglin’s pattern

of evasive and uncooperative behavior and failure to comply with the prior

discovery orders, as detailed above.

        While the Court agrees the record in this case establishes that Anglin has a

history of failing to comply with his discovery obligations, the Court declines to

impose discovery sanctions based on Anglin’s conduct prior to entry of the default

judgment. That said, Anglin is cautioned that if he fails to obey this discvoery

order, the Court may treat the failure as contempt of court and impose sanctions

against him in the future. Fed. R. Civ. P. 37(b)(2)(A)(vii).

IV.     Conclusion

        Subject to the relevant time period modification outlined above, IT IS

ORDERED that Gersh’s Motion to Compel (Doc. 228) is GRANTED. Anglin shall

have up to and including April 1, 2021, within which to provide full and complete

responses to Gersh’s Second Set of Interrogatories (Doc. 229-1) and Second Set of

Requests for Production (Doc. 229-2).

        IT IS FURTHER ORDERED that Anglin shall have until April 1, 2021

within which to be heard and show cause why he should not be required to pay the

reasonable expenses, including attorney fees, incurred by Gersh in making this

motion to compel.

                                          14
    Case 9:17-cv-00050-DLC-KLD Document 232 Filed 02/09/21 Page 15 of 15



      IT IS FURTHER ORDERED that on or before April 1, 2021, Gersh shall

file an affidavit of counsel that sets forth the reasonable expenses, including

attorney fees, that were incurred in the presentation of this motion to compel.

      Finally, because Anglin does not have a physical mailing or email address

on file with the Court, IT IS FURTHER ORDERED that counsel for Gersh shall be

responsible for serving a copy of this order on Anglin and filing proof of service

with the Court.

             DATED this 9th day of February, 2021.



                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                          15
